EXHIBIT 3.1(ii) BY-LAWS OF PREMIER FINANCIAL BANCORP, INC. ARTICLE I Offices 1.1Principal Office.The principal office of the Corporation in the Commonwealth of Kentucky shall be located in Vanceburg, Kentucky.The Corporation may have such other offices, either within or without the Commonwealth of Kentucky, as (i) the business of the Corporation may require from time to time, and (ii) applicable banking laws or regulations or interpretations thereunder permit. 1.2Registered Office.The registered office of the Corporation shall be the offices of Holder and Lykins, 407-409 Second Street, Vanceburg, Kentucky 41179-0160.The address of the registered office may be changed from time to time by the Board of Directors.
